 


110 HR 6510 IH: To require the Director of National Intelligence to conduct a national intelligence assessment on national security and energy security issues relating to rapidly escalating energy costs.
U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6510 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2008 
Mr. Hoekstra introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select) 
 
A BILL 
To require the Director of National Intelligence to conduct a national intelligence assessment on national security and energy security issues relating to rapidly escalating energy costs. 
 
 
1.National intelligence assessment on energy prices and securityNot later than January 1, 2009, the Director of National Intelligence shall submit to Congress a national intelligence assessment on national security and energy security issues relating to rapidly escalating energy costs. Such assessment shall include an assessment of— 
(1)the short-term and long-term outlook for prices, supply, and demand for key forms of energy, including crude oil and natural gas, and alternative fuels; 
(2)the plans and intentions of key energy-producing and exporting nations with respect to energy production and supply; 
(3)the national security implications of rapidly escalating energy costs; 
(4)the national security implications of potential use of energy resources as leverage against the United States by Venezuela, Iran, or other potential adversaries of the United States as a result of increased energy prices; 
(5)the national security implications of increases in funding to current or potential adversaries of the United States as a result of increased energy prices; 
(6)an assessment of the likelihood that increased energy prices will directly or indirectly increase financial support for terrorist organizations; 
(7)the national security implications of extreme fluctuations in energy prices; and 
(8)the national security implications of continued dependence on international energy supplies. 
 
